Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This communication is responsive to applicant’s amendment of 2/15/2021.  Claims 1-10 and 12-15 are pending Claims 1-10 and 12 are rejected.  Claim 11 is canceled.   Claims 13-15 are objected to. 

Priority
 	Applicant’s claim of priority as a national stage 371 application of application of PCT/SE2015/050295 filed 3/17/15 which claims priority to Application SE14503213 filed 3/20/2014 in Sweden is acknowledged.

	Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	Claim(s) 1, 5-7, 9-10 is/are rejected under 35 U.S.C. 103as being unpatentable over Bischoff (US20050126836) in view of Ono et al.(US20150072819) wherein Bischoff teaches:
comprising a first ring gear (14;of #26), a first sun wheel (14; inherent in planetary transmission as part of #26); and 
a second planetary gear (#28), connected to the first planetary gear and a second main shaft (#L), wherein the second planetary gear comprises a second set of rotatable components (¶ 15- describes planetary gear system #28 including a ring gear-planetary gears inherently contain rotatable components) comprising a second ring gear (14, of #28), a second sun wheel (14; inherent in planetary transmission as part of #28), 
a first electrical machine (#14), connected to the first planetary gear (#14-#26 fig 1); a second electrical machine (#16), connected to the second planetary gear (#16-#28 fig 1); at least one gear pair, connected with the first main shaft, and therefore with the first planetary gear and the output shaft (#1/2/5 to #S Fig. 1); and at least one gear pair (#3, #5), connected with the second main shaft, and therefore with the second planetary gear (#2/4/6 to #R Fig. 1) and the output shaft (#34 fig. 1; ¶15), wherein the combustion engine is connected with the input shaft of the gearbox (#12 to #18 Fig. 1), said method comprising the steps: 
c) ensuring that a gear is engaged, which corresponds to the at least one gear pair, which is connected with the second planetary gear (¶ 15-selecting gears engaging at least one pair); 

e) controlling the second electrical machine in such a way that a desired torque (T.sub.Drv) is achieved in the output shaft (¶15-delivering different torque to output shaft); 
f) controlling the combustion engine to a desired engine speed (n.sub.ice) (Selectively activating engine ¶15) and 
g) controlling the first electrical machine in such a way that a desired total power consumption (P.sub.EM) for the first and the second electrical machines is achieved (¶23).
Ono et al. teaches what Bischoff lacks including:
and a first planetary wheel carrier (34, #14);
and a second planetary wheel carrier (39; #34);
a first coupling device configured to selectively connect and disconnect from each the first sun wheel from the first planetary wheel carrier of the first planetary gear via selective engagement and disengagement of the first coupling device  (¶37 first sun gear and second carrier connectable via clutch cl1);
a second coupling device configured to selectively connect to and disconnect from each other the second sun wheel from the second planetary wheel carrie of the second planetary gear via selective engagement and disengagement of the second coupling device ( ¶43second sun gear and second carrier connectable via clutch cl0);
a) ensuring that the first sun wheel from the first planetary wheel carrier  in the first planetary gear are connected with each other (¶37; first sun gear and first carrier connected via clutch cl1). 
the second sun wheel and the second planetary wheel carrier- of the second planetary gear are disconnected from each other via disengagement of a second coupling device  (Par43-second sun gear and second carrier conneced via clutch CL0).
It would have been obvious at the effective time of the invention for Bischoff to have a device to releasably connect and disconnect the planetary gear components with each other to facilitate a purely electric driving can be realized with the internal combustion engine is switched off when the drive shaft is blocked as taught by Ono et al..
It would have been obvious at the time of the invention for Bischoff to releasably connect and disconnect the planetary gear components with each other to facilitate a purely electric driving can be realized with the internal combustion engine is switched off when the engine drive shaft is disengaged or purely engine driven propulsion when the motors are disengaged or to smoothly switch shifting by  partially engaging the drive shafts during shifts as taught by. Ono et al..


Bischoff teaches:
(re: cl 5) wherein, in the event the at least one gear pair, which is connected with the first planetary gear, is not disconnected, the first electrical machine is controlled in such a way in step d), that a substantially zero torque state is achieved between the gear pair, which is connected with the first planetary gear, and a countershaft, which is connected with the output shaft, following which a coupling element is shifted, so that the gear pair, which is connected with the first planetary gear, and the countershaft are disconnected (¶5-battery output regulated to zero, ¶23-sum equal zero, ¶24-losses equal zero).


(Fig 5, motor engine speed as a function of gear and vehicle speed; ¶24-27- map based allocation of engine and motor torques per engine speed).

(re: cl 7) wherein steps e), f) and g) are carried out in parallel (¶18-engine and motor/generators controlled via the coordinator #40).

 (re: cl 9) wherein the desired torque (T.sub.Drv) is achieved in step d) in the output shaft via a fifth gear pair (¶ 15 gear 1,2,3,4,5-5 engageable pairs).


(re: cl 10) A vehicle with a hybrid powertrain, said hybrid powertrain comprising: a combustion engine (#12); a gearbox (#24)with an input shaft (#18) and an output shaft ((#34); a first planetary gear (#26), connected to the input shaft and a first main shaft (#S)  wherein the first planetary gear comprises a first set of rotatable components (¶ 15- describes planetary gear system #26 including a ring gear-planetary gears inherently contain rotatable components) comprising a first ring gear (14;of #26), a first sun wheel (14; inherent in planetary transmission as part of #26), and 
a second planetary gear (#28), connected to the first planetary gear (connected via gears such as #5 via #34 via #5 fig 1) wherein the second planetary gear comprises a second set of rotatable components (¶ 15- describes planetary gear system #26 including a ring gear-planetary gears inherently contain rotatable components);

a second planetary gear (#28), connected to the first planetary gear and a second main shaft (#2/4/6 to #28 via L and to #34 Fig. 1) ,wherein the second planetary gear comprises a second set of rotatable components (¶ 15- describes planetary gear system #28 including a ring gear-planetary gears inherently contain rotatable components) comprising a second ring gear (14, of #28), a second sun wheel (14; inherent in planetary transmission as part of #28),
at least one gear pair, connected with the first main shaft, and therefore with the first planetary gear and the output shaft (#1/2/5 to #S Fig. 1); and at least one gear pair (#3, #5), connected with the second main shaft, and therefore with the second planetary gear (#2/4/6 to #R Fig. 1) and the output shaft (#34 fig. 1; ¶15), wherein the combustion engine is connected with the input shaft of the gearbox (#12 to #18 Fig. 1),
at least one gear pair, connected with the first main shaft (#1/3/5 to #L Fig. 1), 
and therefore with the first planetary gear and the output shaft (#14 to #1/3/5 to #L & #34 Fig. 1); at least one gear pair, connected with the second main shaft, and therefore with the second planetary gear and the output shaft (#16 to #2/4/6 to #S & #34 Fig. 1), wherein the combustion engine is connected with the input shaft of the gearbox (#12 to #18 Fig. 1); and an electric control device (#40; ¶16) configured to:
c) ensure that a gear is engaged, which corresponds to the at least one gear pair, which is connected with the second planetary gear (¶ 15-selecting gears engaging at least one pair);

e) control the second electrical machine in such a way that a desired torque (T.sub.Drv) is achieved in the output shaft (¶15-delivering different torque to output shaft);
f) control the combustion engine to a desired engine speed (n.sub.ice) and g) control the first electrical machine in such a way that a desired total power consumption (P.sub.EM) for the first and the second electrical machines is achieved (¶23).  
Ono et al. teaches what Bischoff lacks including:
a first planetary wheel carrier (34, #14);
and a second planetary wheel carrier (39; #34);
a first coupling device configured to selectively connect and disconnect from each the first sun wheel from the first planetary wheel carrier of the first planetary gear via selective engagement and disengagement of the first coupling device ( ¶37 first sun gear and second carrier connectable via clutch cl1);
other the second sun wheel from the second planetary wheel carrie of the second planetary gear via selective engagement and disengagement of the second coupling device ( ¶43second sun gear and second carrier connectable via clutch cl0)
a) ensure that the first sun wheel from the first planetary wheel carrier in the first planetary gear are connected with each other (¶37; first sun gear and first carrier connected via clutch cl1).  It would have been obvious at the effective time of the invention for Bischoff to to releasably connect and disconnect the planetary gear components with each other to facilitate a purely electric driving can be realized with the internal combustion engine is switched off when the drive shaft is blocked as taught by Ono et al..
the second sun wheel and the second planetary wheel carrier- of the second planetary gear are disconnected from each other via disengagement of a second coupling device  (Par43-second sun gear and second carrier conneced via clutch CL0).
It would have been obvious at the effective time of the invention for Bischoff to have a device to releasably connect and disconnect the planetary gear components with each other to facilitate a purely electric driving can be realized with the internal combustion engine is switched off when the drive shaft is blocked as taught by Ono et al..
It would have been obvious at the time of the invention for Bischoff to releasably connect and disconnect the planetary gear components with each other to facilitate a purely electric driving can be realized with the internal combustion engine is switched off when the engine drive shaft is disengaged or purely engine driven propulsion when the motors are disengaged or to smoothly switch shifting by y partially engaging the drive shafts during shifts as taught by. Ono et al..

	Claim(s) 2-4 is/are rejected under 35 U.S.C. 103as being unpatentable over Bischoff (US20050126836) in view of Ono et al.(US20150072819)in further view of Kurth (DE102008043732) wherein Bischoff in view of Ono et al. teaches the elements discussed and
Kurth teaches what Bischoff lacks including:
(re: cl 2) in the first planetary wheel carrier and the first sun wheel in the first planetary gear are not connected, the combustion engine is controlled in such a way in step a), that a synchronous rotational speed is achieved between a first planetary wheel carrier, arranged in the first planetary gear, and a first sun wheel, following which the first coupling device is shifted, so that 
It would have been obvious at the time of the invention for Bischoff to bring the engine and motor-generators into synchronous speed to minimize vibration,  noise, and chatter as taught by Kurth.

Kurth teaches what Bischoff lacks including:
 (re: cl 3) wherein, in the event all rotatable components in the second planetary gear are not disconnected, the first and/or the second electrical machine is controlled in such a way in step b), that torque balance is achieved in the second planetary gear, following which the second coupling device is shifted, so that the second planetary wheel carrier and a second sun wheel are disconnected from each other (K1 & K2 couplings selectively connecting sun gear and planet carrier (Fig 1 ¶ 29, ¶30).
It would have been obvious at the time of the invention for Bischoff to releasably connect and disconnect the planetary gear components with each other to facilitate a purely electric driving can be realized with the internal combustion engine is switched off when the drive shaft is blocked as taught by Kurth.


Kurth teaches what Bischoff lacks including:
(re: cl 4) in the event a gear corresponding to the at least one gear pair, which is connected with the second planetary gear, is not engaged, the second electrical machine is controlled in such a way in step c), that a synchronous rotational speed is achieved between the gear pair, which is connected with the second planetary gear, and a countershaft, which is connected with the output 
It would have been obvious at the time of the invention for Bischoff to bring the engine and motor-generators into synchronous speed to minimize vibration, noise, and chatter as taught by Kurth.

 	Claim(s) 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bischoff (US20050126836) in view of Ono et al. .(US20150072819) in further view of Kawata et al. (US20150066000) wherein wherein Bischoff in view of ono et al. teaches the elements previously discussed and Kawata et al. teaches: what Bischoff lacks of: 
(re: cl 8) wherein the total desired power consumption of the first and the second electrical machines (P.sub.EM) is determined in step f), based on the desired power input or output of an energy storage device, and the power consumption of other loads connected to the energy storage device (¶238-adjust total power to bring battery to target state of charge).
It would have been obvious at the time of the invention for Bischoff to adjust total power consumption to bring the battery to a target tstate of charge to have sufficient power available for use while keep a sufficient reserve to cap to avert wasting energy during regenerative braking  as taught by Kawata et al..

Bischoff teaches:
(re: cl 12) A computer program product comprising:
comprising a first ring gear (14;of #26), a first sun wheel (14; inherent in planetary transmission as part of #26), and, 
a second planetary gear (#28), connected to the first planetary gear and a second main shaft (#L) , wherein the second planetary gear comprises a second set of rotatable components (¶ 15- describes planetary gear system #26 including a ring gear-planetary gears inherently contain rotatable components) comprising a second ring gear (14, of #28), a second sun wheel (14; inherent in planetary transmission as part of #28), 
a first electrical machine (#14), connected to the first planetary gear (#14-#26 fig 1); a second electrical machine (#16) connected to the second planetary gear (#16-#28 fig 1); at least one gear pair, connected with the first main shaft (#17 to #1/3/5 to #L Fig. 1), and therefore with the first planetary gear and the output shaft (#1/3/5 to #L to Fig. 1   ); and at least one gear pair (#3, #5), connected with the second main shaft, and therefore with the second planetary gear (#2/4/6 to #S Fig. 1) and the output shaft (#34 fig. 1; ¶15), wherein the combustion engine is connected with the input shaft of the gearbox (#12 to #18 Fig. 1), said method comprising the steps: 
c) ensuring that a gear is engaged, which corresponds to the at least one gear pair, which is connected with the second planetary gear (¶ 15-selecting gears engaging at least one pair); 

e) controlling the second electrical machine in such a way that a desired torque (T.sub.Drv) is achieved in the output shaft (¶15-delivering different torque to output shaft); 
f) controlling the combustion engine to a desired engine speed (n.sub.ice) (Selectively activating engine ¶15) and 
g) controlling the first electrical machine in such a way that a desired total power consumption (P.sub.EM) for the first and the second electrical machines is achieved (¶23 ).Ono et al. teaches what Bischoff lacks including:
a first planetary wheel carrier (34, #14);
and a second planetary wheel carrier (39; #34);
a first coupling device configured to selectively connect and disconnect from each the first sun wheel from the first planetary wheel carrier of the first planetary gear via selective engagement and disengagement of the first coupling device ( ¶37 first sun gear and second carrier connectable via clutch cl1);
a second coupling device configured to selectively connect to and disconnect from each other the second sun wheel from the second planetary wheel carrie of the second planetary gear via selective engagement and disengagement of the second coupling device ( ¶43second sun gear and second carrier connectable via clutch cl0);
a) ensuring that the first sun wheel from the first planetary wheel carrier  in the first planetary gear are connected with each other (¶37; first sun gear and first carrier connected via clutch cl1). 
the second sun wheel and the second planetary wheel carrier- of the second planetary gear are disconnected from each other via disengagement of a second coupling device  (Par43-second sun gear and second carrier conneced via clutch CL0).
It would have been obvious at the effective time of the invention for Bischoff to have a device to releasably connect and disconnect the planetary gear components with each other to facilitate a purely electric driving can be realized with the internal combustion engine is switched off when the drive shaft is blocked as taught by Ono et al..
It would have been obvious at the time of the invention for Bischoff to releasably connect and disconnect the planetary gear components with each other to facilitate a purely electric driving can be realized with the internal combustion engine is switched off when the engine drive shaft is disengaged or purely engine driven propulsion when the motors are disengaged or to smoothly switch shifting by y partially engaging the drive shafts during shifts as taught by. Ono et al..
Kawata et al. teaches what Bischoff lacks including:
computer program code stored on a non-transitory computer readable medium readable by a computer (¶146- program in ROM).
It would have been obvious at the time of the invention for Bischoff to store a program in computer readable media to facility software updates and downloads as taught by Kawata et al..

Allowable Subject Matter
	Claims 13-15 are objected to as being dependent claims premised upon a rejected base claim but would be allowed if the re-written in independent form or if the limitations of an 
	The following is an examiner's statement of reasons for allowance: The prior art neither discloses nor suggest: )  A method to control a hybrid powertrain, in order to achieve a desired favorable engine speed in a combustion engine, arranged in the hybrid powertrain, wherein the hybrid powertrain also comprises a gearbox with an input shaft and an output shaft; a first planetary gear, connected to the input shaft and a first main shaft, wherein the first planetary gear comprises a first set of rotatable components comprising a first ring gear, a first sun wheel, and a first planetary wheel carrier;
a second planetary gear, connected to the first planetary gear and a second main shaft, wherein the second planetary gear comprises a second set of rotatable components comprising a second ring gear, a second sun wheel; and a second planetary wheel carrier; 
a first electrical machine, connected to the first planetary gear; a second electrical machine, connected to the second planetary gear; at least one gear pair, connected with the first main shaft, and therefore with the first planetary gear and the output shaft;
and at least one gear pair, connected with the second main shaft, and therefore with the second planetary gear and the output shaft, wherein the combustion engine is connected with the input shaft of the gearbox, said method comprising the steps: 
a) ensuring that the first sun wheel from the first planetary wheel carrier in the first planetary gear are connected with each other ;
b) ensure that the second sun wheel and the second planetary wheel carrier- of the second planetary gear are disconnected from each other via disengagement of a second coupling device  

d) ensuring that the at least one gear pair, which is connected with the first planetary gear, is disconnected;
e) controlling the second electrical machine in such a way that a desired torque (T.sub.Drv) is achieved in the output shaft;
f) controlling the combustion engine to a desired engine speed and 
g) controlling the first electrical machine in such a way that a desired total power consumption (P.sub.EM) for the first and the second electrical machines is achieved. 
nd a second planetary wheel carrier;
a first coupling configured to selectively connect and disconnect from each the first sun wheel from the first planetary wheel carrier  of the first planetary gear via selective engagement and disengagement of the first coupling device;
a second coupling device configured to selectively connect to and disconnect from each other the second sun wheel from the second planetary wheel carrie of the second planetary gear via selective engagement and disengagement of the second coupling device, 
wherein the first electrical machine is connected to the first ring gear of the first planetary gear, the combustion engine is connected to the first planetary wheel carrier of the first planetary gear, and the first sun wheel of the first planetary gear is connected to an input of the gearbox, and wherein the second electrical machine is connected to the second ring gear of the second planetary gear, the second planetary wheel carrier of the second planetary gear is connected to an input of the gearbox, and second sun wheel of the second planetary gear is connected to the 
	Of particular interest is Bischoff which teaches: )  A method to control a hybrid powertrain, in order to achieve a desired favorable engine speed in a combustion engine, arranged in the hybrid powertrain, wherein the hybrid powertrain also comprises a gearbox with an input shaft and an output shaft; a first planetary gear, connected to the input shaft and a first main shaft, wherein the first planetary gear comprises a first set of rotatable components comprising a first ring gear, a first sun wheel, and a first planetary wheel carrier;
a second planetary gear, connected to the first planetary gear and a second main shaft, wherein the second planetary gear comprises a second set of rotatable components comprising a second ring gear, a second sun wheel, and a second planetary wheel carrier; 
a first electrical machine, connected to the first planetary gear; a second electrical machine, connected to the second planetary gear; at least one gear pair, connected with the first main shaft, and therefore with the first planetary gear and the output shaft; and at least one gear pair, connected with the second main shaft, and therefore with the second planetary gear and the output shaft, wherein the combustion engine is connected with the input shaft of the gearbox, said method comprising the steps: 
a) ensuring that the first sun wheel from the first planetary wheel carrier in the first planetary gear are connected with each other. 
c) ensuring that a gear is engaged, which corresponds to the at least one gear pair, which is connected with the second planetary gear; 
d) ensuring that the at least one gear pair, which is connected with the first planetary gear, is disconnected; 

f) controlling the combustion engine to a desired engine speed (n.sub.ice)  and 
g) controlling the first electrical machine in such a way that a desired total power consumption (P.sub.EM) for the first and the second electrical machines is achieved.
And whereby torque of the first electrical machine is provided to the combustion engine and torque from the second electrical machine is provided to the gearbox.  
But Bischoff does not teach: 
and a first planetary wheel carrier;
nd a second planetary wheel carrier;
a first coupling device configured to selectively connect and disconnect from each the first sun wheel from the first planetary wheel carrierof the first planetary gear via selective engagement and disengagement of the first coupling device, a second coupling device configured to selectively connect to and disconnect from each other the second sun wheel from the second planetary wheel carrie of the second planetary gear via selective engagement and disengagement of the second coupling device.

Of further interest is Ono et al.which teaches: and a first planetary wheel carrier; and a second planetary wheel carrier;
a first coupling device configured to selectively connect and disconnect from each the first sun wheel from the first planetary wheel carrier of the first planetary gear via selective engagement and disengagement of the first coupling device;
the second sun wheel from the second planetary wheel carrieof the second planetary gear via selective engagement and disengagement of the second coupling device.  Ono et al. does not teach: wherein the first electrical machine is connected to the first ring gear of the first planetary gear, the combustion engine is connected to the first planetary wheel carrier of the first planetary gear, and the first sun wheel of the first planetary gear is connected to an input of the gearbox, and wherein the second electrical machine is connected to the second ring gear of the second planetary gear, the second planetary wheel carrier of the second planetary gear is connected to an input of the gearbox, and second sun wheel of the second planetary gear is connected to the combustion engine. 
Of further interest is Hiraiwa teaches the first electrical machine is connected to the first ring gear of the first planetary gear, the combustion engine is connected to the first planetary wheel carrier of the first planetary gear, and the first sun wheel of the first planetary gear is connected to an input of the gearbox, and the second planetary wheel carrier of the second planetary gear is connected to an input of the gearbox, and second sun wheel of the second planetary gear is connected to the combustion engine.  But Hiraiwa does not teach: wherein the second electrical machine is connected to the second ring gear of the second planetary gear.

Response to Amendments/Arguments
	Applicant’s amendment was sufficient to overcome the previous rejections. 
However, Ono et al. teaches: and a first planetary wheel carrier (34, #14); and a second planetary wheel carrier (39; #34);
the first sun wheel from the first planetary wheel carrier of the first planetary gear via selective engagement and disengagement of the first coupling device  (¶37 first sun gear and second carrier connectable via clutch cl1); a second coupling device configured to selectively connect to and disconnect from each other the second sun wheel from the second planetary wheel carrie of the second planetary gear via selective engagement and disengagement of the second coupling device ( ¶43second sun gear and second carrier connectable via clutch cl0); a) ensuring that the first sun wheel from the first planetary wheel carrier  in the first planetary gear are connected with each other (¶37; first sun gear and first carrier connected via clutch cl1). 
b) ensuring that the second sun wheel and the second planetary wheel carrier- of the second planetary gear are disconnected from each other via disengagement of a second coupling device  (Par43-second sun gear and second carrier conneced via clutch CL0).
	The newly presented claims 13-15 distinguish over the prior art.  

Conclusion
	Applicant’s amendment necessitated the new grounds for rejection.  Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time
policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE
MONTHS from the mailing date of this action. In the event a first reply is filed within TWO
MONTHS of the mailing date of this final action and the advisory action is not mailed until after
the end of the THREE-MONTH shortened statutory period, then the shortened statutory period
will expire on the date the advisory action is mailed, and any extension fee pursuant to 37

however, will the statutory period for reply expire later than SIX MONTHS from the mailing
date of this final action.
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Exmr. Michael E. Butler whose telephone number is (571) 272-6937.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox, can be reached on (571) 272-6923.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/M. E. B./
Examiner, Art Unit 3655 

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655